DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0059543 (hereinafter referred to as Mitsui).
Mitsui, in [0018]-[0022], [0044]-[0051], discloses the claimed sulfonium compound, see below,

    PNG
    media_image1.png
    175
    367
    media_image1.png
    Greyscale
wherein R1a through R1c can have the following structure, see below,

    PNG
    media_image2.png
    116
    156
    media_image2.png
    Greyscale
L1, L2, X, and R2 and are defined in paragraph nos. [0018]-[0019], and [0045]-[0051], wherein the Rf1 and Rf2 can include alkyl groups and as described in [0051], the alkyl group can includes a heteroatom such as oxygen, , and the L1 groups, as defined in [0048], include alkane diyl groups, that include heteroatoms that are between carbon atoms, the heteroatoms/groups include ester, carbonyl, carbonate, ether etc.,  and is the same sulfonium compound structure as that recited in claims 1-4, and in [0016], and [0059], discloses that the sulfonium compound is an acid generator (the claimed photoacid generator) and is used in a resist composition (the claimed chemically amplified resist composition (claims 1-5).  Mitsui, in [0023], discloses that the resist composition includes a base resin includes a polymer that has the same recurring unit as that recited in the instant claim 6, and is disclosed by Mitsui as formula (a), see below,

    PNG
    media_image3.png
    161
    133
    media_image3.png
    Greyscale
wherein ZA, and XA, is the same as that claimed.  Mitsui, in [0023], discloses that the base resin of the resist composition includes a polymer that has recurring units having the following formula (b), see below,

    PNG
    media_image4.png
    132
    141
    media_image4.png
    Greyscale
and is the same claimed recurring unit as that recited in claim 7.  Mitsui, in [0106], discloses that the polymer in the base resin includes further recurring units, see below,

    PNG
    media_image5.png
    275
    316
    media_image5.png
    Greyscale
, and is the same recurring unit recited in instant claim 8.  Mitsui, in [0127], discloses that the resist composition includes an organic solvent (claim 9).  Mitsui, in [0130], [0131], and [0132], discloses another photoacid generator that is different than the claimed sulfonium compound recited in the claims 1-5, and is a second PAG, and has the following chemical formula, see below,


    PNG
    media_image6.png
    191
    184
    media_image6.png
    Greyscale
wherein X- is  an anion and has the following formula, see below,

    PNG
    media_image7.png
    70
    129
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    68
    155
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    177
    144
    media_image9.png
    Greyscale
etc., (see [0136]), and is the same claimed other photoacid generator recited in claims 10 and 11.  Mitsui, in [0154]-[0157], discloses that the resist composition includes a quencher of the following structure, see below,

    PNG
    media_image10.png
    75
    180
    media_image10.png
    Greyscale
wherein M+ is an onium cation, and is the same claimed structure recited in claim 12.  Mitsui, in [0171], discloses that the resist composition can also include an amine compound, and in [0174], discloses the inclusion of a surfactant in the resist composition and is the same as that recited in claims 14-15.  Mitsui, in [0187]-[0195], discloses the process of forming a pattern using the claimed resist composition, wherein a resist film is formed on the substrate using the resist composition, and then subjected to selective exposure to EUV, and then developed wherein positive-tone development is obtained when developing process is performed on the exposed resist film using an alkaline aqueous developer (to form positive resist pattern), and negative tone development of the exposed resist film is performed using an organic solvent such as 2-octanone as the developer (to form a negative resist pattern) (claims 15-18).  Mitsui, in [0189]-[0191], discloses that the exposure process performed on the resist film can be using an immersion lithography process wherein a protective film is formed on the resist film prior to the immersion exposure and the immersion lithography is performed by providing a liquid that has a refractive index of 1.0, between the projection lens the protective film on the resist film during the projection exposure (claims 19-20).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/858,092 (U. S. Patent Application Publication No. 2020/0379345). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of copending Application No. 16/858,092 (U. S. Patent Application Publication No. 2020/0379345) fully encompasses claims 1-5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed June 14, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-20, and Double patenting rejection made over claims 1-5, in the previous office action, are maintained.  With respect to applicant’s argument that Mitsui does not disclose the O-Rb and O-Rc groups, and that the Rf2 and Rf1, are fluoroalkyl and cannot contain a heteroatom, Mitsui, discloses an O-R2, and Rf2 and Rf1 groups (see formula (2), in [0046]), and Mitsui, in [0050], discloses that the Rf2 and Rf1, can be an alkyl, or fluoroalkyl, and in [0051], discloses that in the R1a to R1c groups i.e., formula (2), the groups can have a heteroatom such as oxygen in between the carbon atoms, i.e., at least one of Rf2 and Rf1 can include alkyl or fluoroalkyl groups with oxygen between the carbon atoms of the alkyl or fluoroalkyl groups and is the same as the claimed O-Rb and O-Rc recited in formula (A) of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 1, 2022.